 In the Matter of RUSSELL ELECTRIC COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, DIE AND TOOL MAKERSLODGE No. 113, PETITIONERIn the Matter of RUSSELL ELECTRIC COMPANY, EMPLOYERandUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA, C. I. 0.,PETITIONERCases Nos. 13-R-3945 and 13-R-59,55,respectively.-Decided January27,1947Fyffe and Clark,byMr. John Harrington,of Chicago, Ill., for theEmployer.Mr. J. J. Denny,of Chicago, Ill., for the IAM.Messrs. Leo TurnerandFred Dutner,both of Chicago, Ill., for theUE.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDDIRECTION.OF ELECTIONSUpon separate petitions 1 duly filed, hearing in this case was heldat Chicago, Illinois, on October 11, 1946, before Leon A. Rosell, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed .2Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE EMPLOYERRussell Electric Company, an Illinois corporation with plants andoffices in Chicago, Illinois, is engaged in the manufacture of fractionalhorsepower motors.During 1945, the Employer purchased more'These cases were consolidated by order of the Board on October 3, 1946.2Local B-1031, International Brotherhood of Electrical \Vo,kers, AbL, herein called theIBEW, was not served with notice and did not appear at the hearing.After the hearing,the IBEW moved to intervene in this proceeding for the purpose of having its name placedon the ballot in the election,hereinafter orderedInasmuch as we are admlmstiativelysatisfied that the IBEW has an interest in this proceeding,the motion to intervene ishereby granted72 N. L It B , No. 53.278 RUSSELL ELECTRIC COMPANY279than $50,000 worth of raw materials, of which more than 50 percentwas obtained outside the State of Illinois.During the same period,the Employer's sales exceeded $100,000, of which more than 50 percentinvolved transportation to out-of-State purchasers.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORG'\NIZATIONS INVOLVEDInternationalAssociation of Machinists, Die and Tool MakersLodge No. 113, herein called the IAM, is an unaffiliated labor organi-zation, claiming to represent employees of the Employer.United Electrical, Radio and Machine Workers of America, hereincalled the UE, is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.Local B-1031, International Brotherhood of Electrical Workers,herein called the IBEW, is a labor organization) affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either of the Petitioners as theexclusive bargaining representative of employees of the Employeruntil certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe UE seeks a unit composed of all the Employer's productionand maintenance employees excluding office clerical employees, plantguards, first aid nurse, foremen, assistant foremen and all other super-visory employees.3The TAM opposes the establishment of a plant-wide unit insofar as it might include the employees in the toolroom,4tool inspection department, and model shop, all of whom are claimedby the JAM to constitute a separate unit.While the Employer is insubstantial agreement with the unit proposed by the UE, it objects tothe inclusion of certain categories of employees requested therein.3The UE does not seek to include in the unit the employees in the following six depart-ments:the drafting department,the products engineering department,the researchdepartment, the chemical engineering department, the tool designing department,and thetool processing department.These employees are all professionally and technically trainedand perform highly specialized work4The toolrooui is also referred to in the record as the tool die and gauge makingdepartment. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer's operations are carried on in divisions, each of whichhas its own manager.The employees involved in this proceeding workin departments within the divisions managed by the factory manager,the hold heet manager, the chief engineer, and the master mechanic.These four managers are responsible to the general works manager anddirect the supervisory staff in charge of the departments within theirrespective divisions.The factory manager directs the operations of allthe production departments, except one small department which ismanaged by the hold beet manager and the three departments whoseemployees the IAM seeks to represent, namely, the toolroom, the toolinspection department, and the model shop. The model shop is withinthe division directed by the chief engineer; the toolroom and the toolinspection department are within the division directed by the mastermechanic.The master ulechan is also manages the maintenance depart-ment employees.The UE contends that the employees in the 3 departments petitionedfor by the IAM are integral parts of the Employer's production proc-essesand that they should not be segregated into a separate unit.Therecord shows that these 3 departments adjoin each other with onlypartitions separating them.However, each department has its ownforeman.There are approximately 57 employees in these 3 depart-ments, of whom 43 work in the toolroom, 4 in the tool inspection de-partment, and 10 in the model shop. AU these employees are highlyskilled and work in close proximity to each other.The employees inthe toolroom are classified as tool and die makers, machinists, andgrinders.They make and repair the tools, dies, and gauges which areused in production.The tool inspection department employees inspectonly the items made and repaired in the toolroom.'The employees inthe model shop are machine operators and model makers who possessthe same skills as the first class tool and die makers in the toolroom.They operate lathes and other machines similar to those in use in thetoolroom.Because of the similarity of their skills and equipment,the employees in the model shop and the toolroom are not only fre-rnently interchanged but often use each other's equipment.It appears from the record that the Employer conducts its opera-iions as an integrated enterprise and that a plant-wide unit coveringall its production and maintenance employees would be feasible. Italso appears, however, that the employees in the three departmentspetitioned for by the IAM have a close functional relationship and con-stltute ahomogeneous and ski I led group, the bulk of whom are membersof well defined craft groups with interests sufficiently different fromthose of the other employees to warrant establishing them in a separateunit.Therefore, we shall not make a find determination at the present5The Employer employs other inspectors to inspect the p1oducts it manuflctw es RUSSELL ELECTRICCOMPANY281time as to the appropriate unit or units but shall direct that a separateelection be held among the employees in the toolroom, tool inspectiondepartment, and the model shop as one voting group to determine theirdesires with respect to this matter.Thereremainsfor consideration two categories of employees whomthe Employer would exclude and the UE would include.Desk girls:These employees perform clerical functions in the pro-duction departments and are supervised by the foremen of the depart-mentsin which they work. They keep departmental records on thetransfer of materials and the production and time records of the em-ployees.Like their departmental fellow workers, and in contrastto the general office clerical employees, the desk girls are paid on anhourly basis.The reason advanced by the Employer for the exclusionof these girls is that they are confidential employees.Under all thecircumstances disclosed by the record, we are convinced that these em-ployees do not acquire information in regard to the Employer's laborrelationsin thenormal-course of their dutiesand that theyare not con-fidential employees within our usual definition.Accordingly, we shallinclude them.Inspectors:The Employer employs about 80 inspectors in the vari-ous production departments who inspect the quality of material,production, and assembly.They are paid on an hourly basis andwork under the supervision of the chief inspector.When the inspec-tors detect flaws in production, they report the matter to the chiefinspector who in turn refers it to the departmental foreman.Theyhave no authority to discipline the production workers although theymay investigate the clause of faulty production and order the shut-down of machines not operating properly.The Employer does notcontend that these employees are supervisory, but that their functionsare so different from those of the production employees that theyshould be excluded.We do not agree.We have frequently includedinspectors whose duties were similar to those of the inspectors here in-volved. in units of production and maintenance workers 6 and sinceno substantial reason appears for departing from our usual custom,we shall include them in the present unit.Accordingly, we shall direct that separate elections be held amongthe employees in the following voting groups, excluding foremen,assistant foremen and all other supervisory employees with authorityto ]tire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action.1.All employees in the tOolroom, tool inspection department, andmodel shop.1,AlatIerofSchtile iAxle Companif,Inc,64NL It B 740 , ]tatterof CraneEnanrel-wateCompany,56N L B 11 259,3Iatte of SangamoPI ectrteCoat pany,59N L B B 304 282DECISIONSOF NATIONALLABOR RELATIONS BOARD2..All production and maintenance employees, including desk girlsand inspectors, but excluding office clerical employees, employees ofthe toolroom, tool inspection department, and model shop, guards, andthe first-aid nurse.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Russell Electric Company,Chicago, Illinois, elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the voting groups listed in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether :(1)The employees in group 1, desire to be represented by UnitedElectrical, Radio and Machine Workers of America, C. I. 0., or byInternational Association of Machinists, Die and Tool Makers LodgeNo. 113, or by Local B-1301, International Brotherhood of ElectricalWorkers, A. F. L., for the purposes of collective bargaining, or bynone.(2)The employees in group 2, desire to be represented by theUnited Electrical, Radio and Machine Workers of America, C. I. 0.,or by Local B-1031, International Brotherhood of Electrical Workers,A. F. L., for the purposes of collective bargaining, or by none.